TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 9, 2013



                                     NO. 03-10-00711-CV


                                   Rita Murdock, Appellant

                                                v.

             Trisun Healthcare, LLC d/b/a Park Place Health Center, Appellee




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR
                   DISSENTING OPINION BY JUSTICE ROSE




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed, and the cause is remanded for further proceedings consistent with this opinion.

It is FURTHER ordered that the appellee pay all costs relating to this appeal, both in this Court

and the court below; and that this decision be certified below for observance.